  

TAS Gy ORQOEIPKE BARUMANLAS HHech1O(R MAD Haggai: —

   

GIORDANO LAW OFFICES PLLC

October 29, 2020 AM 6

G

  
 

VIA ECF & FACSIMILE

Hon. P. Kevin Castel, USDJ
United States District Court, SDNY
500 Pearl Street, Courtroom 11D
New York, New York 10007

Fax: (212) 805-7949

Re: Ruiz v. City, et al., Civ. No. 18-cv-9904 (PKC)(GWG)

Your Honor:

Pursuant to the Court’s Individual Rule 3B, FRCP 37(a)(1), and Local Civil Rule 37.2,
Plaintiff submits this letter motion to resolve a pressing discovery dispute. The current fact
discovery deadline is November 30, 2020. The next status conference is scheduled for January 5,

2021 at 11:00 a.m.

Briefly, a site visit finally has been scheduled for November 9, 2020. This dispute concerns
Amtrak’s refusal to permit Plaintiff's expert engineer, who has executed the confidentiality
agreement, to photograph and/or videotape any area except the area directly beneath the subject
grate during the site visit. Plaintiff seeks an Order permitting our engineer to photograph and/or
videotape any areas (i.e., corridors, passageways, conduits) leading to and from the area directly
beneath the subject grate to evaluate the purpose of the subject grate and area beneath the grate
and how these areas relate to interconnected areas controlled by either Amtrak or other unknown

entities.

Following a discovery conference on September 15, 2020, the Court issued an Order (doc.
101) directing, inter alia, that within 14 days of the Order, Amtrak provide “a date certain for
plaintiff to conduct a site visit of the vault area below the subject grate, or.,.an affidavit explaining
why such a site visit cannot be accommodated.” Amtrak’s Counsel and Plaintiff's Counsel
conferred by telephone on several occasions, including September 18 and September 21, to
determine whether an affidavit could be provided in lieu of a site visit; however, the parties could
not agree upon the affidavit’s language and content. On September 29, 2020, the Court granted
Amtrak’s application to serve responses to outstanding discovery by October 6, 2020 (doc. 102),

On October 6, 2020, Amtrak served responses, including the following response to
Plaintiffs request for a site visit:
.. Amtrak is prepared to accommodate a site visit of the vault area at a

date mutually agreeable for the parties, subject to the following
conditions:

226 LENOX AVE, NEW YORK, WY 10027 WWW.GIORDANOLAWOFFICES.COM
PHONE (212) 406-9466 FAX (212) 406-9410 TOLL FREE (866) NYC-JUSTICE

 
Case 4:48-ey-G2904-PKE Beeman: hes Aled LORW2D Rage 133

Ruiz, 18cv9904(PKC}(GWG)
--Page2 --

1. The parties acknowledge the complex and dangerous nature of
such visit, which will require the parties to wear PPE, hard hats and other
safety clothes, shoes and equipment, enter the substation, navigate around
boilers and pipes, ascend a 15 rung wall ladder, transfer to a separate small
landing, and crawl through a tight space. The parties may encounter low,
hanging pipes and/or mud, dirt, and debris, among other things;

2. Identify all person(s) who will be attending the visit and such
person(s) shall sign and return the Release of Claim form, annexed hereto
as Exhibit C, at least five (5) days prior to the visit; and

3. Any photographs or videos taken during the visit must be limited
to below the grating, provided to Amtrak within seven (7) days, and will
be subject to the Protective Order.

Between October 6, 2020 and October 28, 2020, Amtrak’s Counsel and Plaintiffs Counsel
conferred by telephone on multiple occasions, mcluding October 12, 13, 21, and 23, as well as
several email communications, to discuss the site visit and its parameters. Plaintiff's Counsel
advised that Plaintiff's expert engineer would need to be able to photograph and/or record video
of all areas that lead to and from the vault area beneath the subject grate to evaluate the grafe’s and
vault’s purpose and relationship to surrounding areas.

Amtrak requested a detailed explanation of why Plaintiff sought photographs and/or video
of any area other than the area directly beneath the grate. In sum, Plaintiff's Counsel indicated that
the primary purpose of the site visit is to determine the purpose of the grate and its relationship to
the interconnected surrounding areas. Specifically, the primary purpose of the site visit is to
determine whether the grate and shaft (or vault) below served as a conduit for Amtrak’s ventilation
system, plenums, or otherwise. Photographs of the area directly below the grate are of minimal
assistance in this regard and would not shed light on the purpose of the grate and shaft way directly
below - the grate and shaft way’s relationship to the surrounding areas (including Amtrak’s
plenums, fan rooms, and other areas) are essential. Thus, photograph and/or video documentation
of the interconnected areas is essential, Additionally, it will be nearly impossible for Plamtiff’s
engineer to convey to a jury the purpose of the grate and area directly below in narrative fashion
without photographs and/or videos. Because ultimately, a trial jury will have to determine who is
responsible for the subject grate and 12-inch surrounding perimeter, the purpose of the grate is at
issue. It is apparent that the purpose (and ownership) of the grate cannot be determined without a
site visit. Therefore, photographs and videos of the interconnected area is a more practical and
safer option than having the jury visit the area during trial.

Amtrak continued to refuse to allow photographs and/or video of any area except the vault
directly beneath the grate, citing safety and security concerns as its basis, Plaintiffs Counsel
acknowledged potential safety and security concerns yet emphasized that all photographs and
video would remain subject to the strict terms of the So-Ordered Confidentiality Stipulation and
Protective Order.

On October 28, 2020, Plaintiff's Counsel furnished to Amtrak’s Counsel both the Non-

226 LENOX AVE, NEW YORK, NY 19027 WWW. GIORDANOLAWOFFICES.COM
PHONE (212) 406-9466 FAX {212)406-9410 TOLL FREE [866) NYC-JUSTICE

 

 
Case LAS QQARKE BOKUMAMEOS FR LORMA Rage 2qf3

Ruiz, 18¢v9904(PKC}(GWG)
--Page3 --

Disclosure Agreement annexed to the So-Ordered Amtrak Confidentiality Agreement and
Protective Order (doc. 63) and the Release of Claim form executed by Plaintiff's expert engineer.
Plaintiff's Counsel again asked if Amtrak would change its position if Plaintiff's Counsel agreed,
in writing, that subject to the So-Ordered Confidentiality Stipulation and Protective Order, all
photographs and videos would be designated as Confidential and for “Attorneys’ Eyes Only,” with
the exception of Plaintiffs expert for the purpose of his evaluation and report; that the photographs
and videos would not be used for any other purpose (including trial, unless there is a Stipulation
among all parties or a Court Order permitting use of said materials at trial); and that all photographs
and video would be destroyed upon conclusion of this litigation. Plaintiffs Counsel also noted
that in the past, despite safety and security concerns, Plaintiff's Counsel has had no difficulty
photographing and videotaping the interiors of other high security areas in federal cases, including
jails and prisons, under similar terms.

On October 28, 2020, Amtrak’s Counsel responded, “Amtrak remains willing to permit
photographs and videos only of the grating and the area directly beneath the grating.”

Plaintiff's Counsel respectfully submits that photographs and/or videos of the adjoining
areas are paramount and necessary and inextricably relevant and interwoven with the ongoing core
disputed issue in this litigation: Amtrak’s ownership, control, maintenance, use, and exclusive
access to the area beneath the grate and the purpose that the grate and vault beneath the grate serve.

Accordingly, Plaintiff's Counsel respectfully requests the Court’s resolution of this dispute
in advance of the site visit scheduled for November 9, 2020,

We appreciate the Court’s time and consideration of this matter.

Respectfully Submitted,
Carmen Giordano, Esq.

CC: Via ECF & Email:
All counsel of record

226 LENOX AVE, NEW YORK, NY¥ 10027 WWW.GIORDAROLAWOFFICES.COM
PHONE (212) 406-9466 FAX (212) 406-9410 TOLL FREE (866) NYC-JUSTICE

 
